SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 1 to FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): August 30, 2013 CHINA SHIANYUN GROUP CORP., LTD (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Nevada 333-147084 83-0506099 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) v24/F., Unit 3 Great China International Square, No. 1 Fuhua Rd., Futian District, Shenzhen, Guangzhou Province, China (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) 86-755-23998799 (ISSUER TELEPHONE NUMBER) CHINA GREEN CREATIVE, INC. (FORMER NAME OR FORMER ADDRESS, IF CHANGED SINCE LAST REPORT) ––––– Copies to: Hunter Taubman Weiss LLP nd Street New York, NY 10036 Tel: 212-732-7184 ––––– Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws: Change in Fiscal Year. We are filing this amendment to the Form 8-K filed on July 26, 2013, which announced the merger of China Green Creative, Inc. and China Shianyun Group Corp., pursuant to which our corporate name was changed to “China Shianyun Group Corp., Ltd.” Pursuant to the name change, our new OTCBB symbol is changed to “SAYC”, effective August 30, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. China Shianyun Group Corp., Ltd By: /s/ Xingzhang Ye Name: Xingzhang Ye Title: Dated: Chief Executive Officer September 3, 2013
